PER CURIAM.
We reverse and remand with directions that an evidentiary hearing be conducted on appellant’s motions challenging the establishment of a lien against her condominium unit, the foreclosure of that lien, and the sale of her unit pursuant to the foreclosure. Although appellee contends to the contrary, we find the present record insufficient to demonstrate legal notice to the appellant of the foreclosure proceedings or compliance with the provisions of Section 718.116, Florida Statutes (1983) governing the establishment and foreclosure of assessment liens against condominium property.
HERSEY, C.J., and ANSTEAD and DELL, JJ., concur.